LexisNexis(R) Forms FORM 712-90.104.1
                                                     Litigation
                                    ; Motion for an Extension of Time
                                                        Texas


90.104.1 Motion for Extension of Time to File Notice of Appeal

NO.



^&yfa/> VOVOtlh[name].                                                               IN THE COURT
                                                    Appellant                        OF APPEALS

                                                                                         OF THE

  THE STATE OF

   TEXAS                                                                        SUPREME JUDICIAL

                                                                                FILiJNftWHSURT 01
                                                                                  12tJ» Court nf Apr"-"'^ Hfs^rct




                                         MOTION FOR EXTENSION OF TIME
                                                                                          TYLER TEXAS.
TO FILE NOTICE OF APPEAL
                                                                                 CATHY S. LUSK, C
TO THE HONORABLE JUSTICES OF THE~\a^<l\\A/n                                               SUPREME
DISTRICT COURT OF APPEALS:

Comes now\^nro A IpQ iO^rj>                [name]. appellant, and files this motion for an extension of time
in which to file notice of appeal. In support of this motion, appellant shows the court the following:



The appellant was convicted in the T^
                                    I \)>^r)C\       Court of S/v> \4v>>
County, Texas, the Honorable ~C\\acKcjI xLi^^A presiding, on ^-5^/MAfrf V^
ai                     ao»5                         [date], of the offense of Dn/j^a( oA
5V>5*^ Ig^                 fspecify <#?««] in Cause No.OO~)'-'Wi?> - I'A                      styled State of Texas
v. CWa ry         \^>OtO^-r3                                      [name]. The 3^A^.f                     [judge or
.jury]     assessed^    against         appellant       a         punishment    of         c* d \\<C°y Sc^v-jgy^ ^
\^i      \.$)/( -^         [specify!.
                                                            II.

The trial court C\o^i 6-1                    [specijy_act which triggered running of time to give notice of
appeal, e.g., imposed             sentence^ on Tjb vn ^ (a r \-j                     ,      IJ iy
-JOl^T                 [date]] and_DO                                   k.g., no motion for new trial was filed or
motion for new trial was filed by appellant on TyD \                                     , A )
20)£T                  [date]].
                                                          III.


 The time for filing notice of appeal in this cause                      expired on \ f \>)f L~v\
                                    LexisNexis(R) Forms FORM 712-90.104.1


a^                           2o^                     [date]. Within 15 days of this date, on
                         ,                          [date, the appellant filed notice of appeal with the
clerk of the court below. A copy of this notice of appeal accompanies this motion.

                                                        IV.


Appellant's request for an extension of time in which to file this notice of appeal is based upon the
following facts:                                                   [setforthfacts showing good cause
why timely notice of appeal was notfiled, e.g., Appellant was represented by court-appointed counsel
both during the trial ofCause No. OP"") —)^>^\^> ~lC\                    and at the attendant sentencing proceeding.
Appellant advised counsel at the sentencing proceeding that he desired to appeal the conviction and
counsel advised him that notice of appeal would be given. However, it was not until appellant's current
counsel contacted the court regarding the status of the appeal that it was discovered notice of appeal
had not been provided. Immediately upon discovering this, appellant filed the notice of appeal which
accompanies this motion].

                                                         V.


An affidavit of the appellant accompanies this motion, supporting the above-described facts, and attests
to the fact that appellant attempted to give timely notice of appeal.

WHEREFORE, appellant prays the court grant this motion and extend the time for filing notice of
appeal to \\r\ )                        gt V                                 2Q\£T                   [date].
                                       Respectfully submitted,
                                                                         [signature]
                                                                    . [typed name]
                                                                         [address]
                                                                       [telephone]
                                                                  ___ [state bar
                                                              identification no.]
                                                                          Attorney
                                                                     for Appellant

                      ORDER                                                                   JUDGE PRESIDING

On this the day of \nffp-) I Ql \                                            CERTIFICATE OF SERVICE

2>eiA                     [date], came to be heard            This is to certify that a copy of the above-entitled
Appellant's motion for Extension of Time to File              and numbered motion has been served on the
Notice of Appeal, and it appears to the court that            District Attorney of S*^ 1"V\/\
this motion should be [granted or denied]. IT IS              County, Texas, by delivery of a true copy to
THEREFORE ORDERED that the time for filing                    him/her H€^~                           [in person on
notice of  appeal  in      Cause      No.                                        *r
                                                                                                         day      of
                                                              the
QgO -V533- n\                 be      extended         to
                                                                         1
m Q£_ \
                                                                    LA
                                                              QiD )£^~                     or by mail, by depositing
34                                                            same, postpaid, in an official depository under the
9f»^T                    _[date].                             care and custody of the United States Postal
                                                              Service on the oj J^°                            day of
                            LexisNexis(R) Forms FORM 712-90.104.1


 ^? ^ )_V             ,                                                                   [signature]
a^i^                 , enclosed in a wrapper                                   Atfc)   fof        ^
 properly    addressed      as       follows
"T'Og-NAA.w (J,Q^ac\ Q\ ^Qgg^Ai?               Texas Criminal Practice Guide
l<T\Q \oJ^^-Y|y.r r/iflme anrf a^re^ o/ CoPyright 2014' Matthew Bender &Company, Inc., a
perron served]]. H> K^T                        member of the LexisNexis GrouP-